DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, Claims 13-15 in the reply filed on 08/11/2021 is acknowledged.  The traversal is on the ground(s) that since independent claim 12 has been amended to incorporate “a three-dimensional lamination method”, the three groups now share a special technical feature because Schober does not disclose of a three-dimensional lamination method with respect to the invention (see p. 6 of Applicant’s remarks).  This is not found persuasive because Schober discloses of a process for producing fibrous laminate structures ([0006]).  Schober further discloses that the lamination process can be used to form a stator blade segment 20 with blades 30 and inner shroud band 22 and outer shroud band 21 ([0034]) which is a three-dimensional structure.  Schober, therefore, discloses of a three-dimensional lamination method ([0036]).  Since Schober discloses of a three-dimensional lamination method, this common technical feature between the groups I, II, and III (as outlined in the restriction requirement) is not a special technical feature as this feature does not make a contribution over the prior art.  Therein, Groups I-III lack unity of invention.  
The restriction/election requirement is therefore deemed proper and is made FINAL.  Claims 13-15 are examined and Claims 1-12 are withdrawn.


Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, lines 1-4, change: “wherein an extension direction of the blade body and an extension direction of the shroud are set in the turbine blade, wherein the extension direction of the shroud is at a direction having an angle with respect to the extension direction of the blade body, wherein a lamination direction of the blade body…”
Appropriate correction is required.

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  



a.	Claim 13 - “three-dimensional lamination method” read as a method [means] for three-dimensional lamination. 

has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
a.	Claim 1 – “method”
coupled with functional language:
a.	“for three-dimensional lamination”
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a. interpreted as: see 35 USC 112 rejection.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 recites the limitation “a three-dimensional lamination method” which has been determined to invoke 35 U.S.C. § 112(f), supra, and has been rejected as indefinite under section 112(b), infra, because there is no corresponding structure or process or an inadequate disclosure of corresponding structure or process for a section 112(f) limitation. Finding a § 112(f) limitation indefinite for failure to disclose adequate structure or process steps in the specification signals a lack of written description under § 112(a) for that limitation.  Under section 112(a), possession is shown by describing 
A review of the specification does not yield describe what applicant considers “a three-dimensional lamination method”.  [0051] of the specification recites “a three-dimensional lamination method” but does not outline of discuss the steps or techniques involved within the method for the three-dimensional lamination method.
Therefore a rejection for lack of written description under § 112(a) is appropriate because an indefinite, unbounded functional limitation would cover all ways of performing a function and further indicates that the inventor has not provided sufficient disclosure to show possession of the invention.
Dependent claims are also rejected due to their dependency of a rejected independent claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

In claim 13 the recitation “a three-dimensional lamination method” renders the claim indefinite because the specification does not define the structure or acts corresponding to “a three-dimensional lamination method”. The reason that the claim is indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation.  There are no boundaries or limits imposed by structure, material or acts.  The claim will cover all ways of performing a function, known and unknown.  Therefore, such an unbounded limitation renders the claim indefinite.
Claim 13 is also indefinite because the claim recites of a “turbine blade” in line 1 and wherein “a shroud is joined to the blade body”.  Within the turbine art, it is well known that a shroud is not attached to a moving turbine blade.  Since the turbine blade is affixed to the rotor, the turbine blade cannot be attached to an outer shroud that is affixed to the casing because the blade would not rotate as it would be fixed in two locations.  Therein, it is unclear how a “turbine blade” can be joined to a shroud, as in practice, there needs to a gap between the shroud and the tip of the rotor blade for the blade to rotate.  In [0039] of the specification, the specification discloses that the “turbine blade” is a stationary blade of a turbine.  To overcome the ambiguity and lack of clarity in the limitation, it is strongly recommended to change line 1 of claim 13 to read “A stationary turbine blade”.  For purposes of examination, the “turbine blade” will be interpreted as a stationary turbine blade (i.e., vane).

Further, with respect to the claim feature “shroud”, the “three-dimensional lamination method” lacks antecedent basis because in lines 4-5 of the claim, the claim recites that the “a lamination direction in a three dimensional lamination method” is different between the blade body and the shroud”.  The claim, however in preceding lines, does not recite that the method is used to form the shroud; the claim merely recites that the shroud is “formed separately and joined to the blade body”.  Therein, due to the ambiguity and lack of clarity of whether the shroud is laminated or not, renders the claim indefinite.  
Further, it is unclear if the lamination method recited in line 3 of claim 13 is the same or a different method with respect to the limitation recited in line 1 of the claim “wherein the blade body constituent materials are laminated”.  Due to the ambiguity and lack of clarity in the claim, the metes and bounds of the claim scope cannot be determined, which renders the claim indefinite.
Claim 13 is further indefinite because it is unclear of lines 4-5, wherein the claim recites “is different between the blade body and the shroud”.  A review of the specification, such as in [0030], which restates the limitation, and [0049], wherein the specification disclosed that between the blade body and the shroud, there is a joined portion 40 that can be welded, for example.   It is unclear how a welded joint or portion 
For examination purposes, the limitation will be interpreted as follows:
“wherein a lamination direction in a three-dimensional lamination method is different [[between]] for the blade body and for the shroud.”

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2019/0106990 A1) in view of Morrison et al. (U.S. 8,528,339).
Regarding claim 13, Subramanian et al. discloses a turbine blade (as shown in Figs. 16 and 17) comprising: a blade body (airfoil portion shown in Figs. 16-17) in which 
Subramanian et al. does not specifically disclose wherein a lamination direction in a three-dimensional lamination method is different between the blade body and the shroud.  Due to the indefiniteness of the claim, as stated above, for examination purposes, the limitation will be interpreted as follows: “wherein a lamination direction in a three-dimensional lamination method is different [[between]] for the blade body and for the shroud.” Subramanian et al. does, however, disclose that blade body is manufactured by a three-dimensional lamination method ([0023], Figs. 11-17) wherein the laminates 10, 32 are radially stacked in the vertical direction [0025] to form the blade body.
Morrison et al. teaches of a stacked laminate gas turbine engine component, which is within the same field of endeavor as the claimed invention.  Specifically, Morrison et al. teaches of ceramic matrix composite structures, such as vane platforms (Col. 3, lines 55-65), which is analogous to the top member 68 disclose in Subramanian et al., that can be formed from a process of stacking and laminating layers orthogonal to the radially inner surface of the component along the hot gas path (Col. 2, lines 47-56).  An example of a component is shown in Fig. 3, wherein the layers (100, 200) are axially stacked from left to right along and orthogonal to the hot gas path (35).  Morrison et al. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian et al. in view of Morrison et al. by forming the vane platform (laminate top member 68, Fig. 17) disclosed in Subramanian et al. by axially stacking the laminating layers as taught by Morrison et al. because the axially stacked laminated structures forming the vane platform minimizes the negative effects of anisotropy (Morrison, Col. 1, lines 63-65) and allows for the optimization of the selection of materials in terms of strength and cost (Morrison, Col. 2, lines 28-38).  Therein, in combination, Subramanian et al. and Morrison et al. discloses wherein a lamination direction in a three-dimensional lamination method is different for the blade body (lamination direction is in the radial, vertical direction as shown in Fig. 17 of Subramanian et al.) and for the shroud (lamination direction is in the axial, horizontal direction as taught in Fig. 3 of Morrison et al.).
	Regarding claim 14, the combination of Subramanian et al. and Morrison et al. discloses wherein an extension direction of the blade body (Subramanian et al., discloses that an extension direction of the blade body (i.e., airfoil portion of blade structure shown in Fig. 16-17) is in the radial, vertical direction from airfoil base to airfoil tip) and an extension direction of the shroud (an extension direction of the shroud disclosed in Fig. 17 is in the axial direction from left to right), which is a direction having .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2019/0106990 A1) in view of Morrison et al. (U.S. 8,528,339) as applied in claim 13 above, and further in view of Albrecht et al. (U.S. 7,217,088).
Regarding claim 15, the combination of Subramanian et al. and Morrison et al. discloses all of the limitations of claim 13 as stated above, but does not specifically disclose wherein the shroud has, in an interior thereof, a cooling flow path of which a cross-sectional shape is a shape having a long-side direction and a short-side direction, 
Albrecht et al. teaches of cooling a stator CMC vane, which is within the same field of endeavor as the claimed invention.  Specifically, Albrecht et al. teaches of a platform cooling system (10, shown in Fig. 4) positioned in the platform (16) pertaining to the airfoil (12, Col. 5, lines 8-19).  Albrecht et al. therein teaches of a shroud (i.e. platform 16) that has, in an interior thereof (i.e., interior shown in the cross-section of the platform shown in Fig. 4), a cooling flow path (cooling flow paths comprises passage from manifold 58 to supply hole 26 to cooling channel 31 and then through airfoil supply holes 42, as shown in Fig. 4) of which a cross-sectional shape is a shape having a long-side direction (cooling channel 31 has a shape in a long-side direction (i.e., spans from left to right in the axial direction, as shown in Fig. 4) and a short-side direction (short side direction is the passage through supply hole 26 wherein such passage 26 is a short-side of the cooling path and therein is a short-side direction of the cooling flow path).  The purpose of the cooling configuration within the platform is to allow for cooling of the platform and airfoil without exposing the composite airfoil to large temperature gradients between the temperature of the combustion gases external to the airfoil and the temperature of the cooling fluids within the airfoil because large thermal gradients cause thermal stresses that can result in the delamination of the airfoil structure (Col. 2, lines 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Subramanian et al. and Morrison et al. in view of Albrecht et al. by incorporating the platform cooling 
The combination of Subramanian et al., Morrison et al., and Albrecht et al. further discloses wherein a lamination direction of the shroud (Morrison, as taught in Fig. 3 wherein the layers (100, 200) forming the vane platform are axially stacked from left to right along and orthogonal to the hot gas path (35)) is a direction along the long-side direction of the cross-sectional shape of the cooling flow path (since Morrison teaches of cooling channel 31 that has a shape in a long-side direction (i.e., spans from left to right in the axial direction, as shown in Fig. 4), the lamination direction of the shroud as taught in Morrison is in a direction along the long-side direction of the cross-sectional shape of the cooling flow path of the platform cooling system taught in Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        08/24/2021